Citation Nr: 0933122	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral syndrome.  

2.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1981 to August 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, continued 10 
percent ratings for right and left knee patellofemoral 
syndrome.  



FINDINGS OF FACT

1.  The Veteran's left knee is not productive of, or manifest 
slight recurrent subluxation or lateral instability, 
limitation of flexion to 45 degrees, or limitation of 
extension to 10 degrees.  

2.  The Veteran's right knee is not productive of, or 
manifest slight recurrent subluxation or lateral instability, 
limitation of flexion to 45 degrees, or limitation of 
extension to 10 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5024 
(2008).  

2.  The criteria for a rating in excess of 10 percent for 
left knee patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5024 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2004, September 2008, May 2009, 
and July 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service 
private treatment and VA medical records.  The evidence of 
record also contains multiple reports of VA examinations.  
The examination reports obtained are fully adequate and 
contain sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

In addition, the Veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued (nor does the evidence show) any notice 
deficiency, or that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced her in the adjudication of her appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that the duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will 
proceed to the merits of the Veteran's appeal.  

Factual Background

The record shows that the Veteran tripped over a rope and 
suffered a right knee contusion in May 1984.  In February 
1997, she was seen for left anterior knee pain, and received 
a diagnosis of shin splints and mild patellofemoral syndrome.  
A June 2001 STR shows a diagnosis of right knee 
patellofemoral syndrome.  

A November 2001 rating decision granted service connection 
for right and left patellofemoral syndrome, rated 10 percent 
each.  Those evaluations have remained in effect since that 
time.  The instant claim for increase was received in 
September 2004.  

A February 2004 private treatment record notes the Veteran 
reported tingling from her knees to her feet, numbness, 
swelling, and a dull pain.  The pain was worse at the end of 
the day, described as an 8-9/10.  On physical examination, 
findings included no joint tenderness, no effusion, and 
negative drawer sign.  Crepitus was found on flexion and 
extension.  Strength was 5/5 and there were 2+ deep tendon 
reflexes.  

On December 2004 VA examination, the Veteran complained of 
daily pain, including when standing and walking, swelling, 
and stiffness.  She reported she was only able to work 10 
hours instead of 14 hours.  She also reported a tingling 
sensation below both knees, worse with standing.  She denied 
the knees giving way or locking.  On physical examination, 
palpation revealed no effusion.  Ligaments were intact 
without laxity, and no crepitus was found.  Range of motion 
was from 0 degrees extension to 120 degrees flexion, 
bilaterally, without pain or radiculopathy.  The Veteran's 
gait was normal, requiring no assistive devices when walking.  
The diagnosis was patellofemoral syndrome, bilaterally.  X-
rays revealed minimal osteophytic spurring, right greater 
than the left, and a right retropatellar spur.  

November 2005 private treatment records note the Veteran's 
complaints of knee pain (described as a 4/10), and tingling.  
Physical examination found muscles with normal bulk, tone, 
strength, full range of motion, and no muscle weakness.  The 
examiner indicated that he was unsure what the pain in the 
knees suggested.  

December 2006 VA treatment records note no joint pain, joint 
swelling, or weakness.  Additionally, strength was 5/5 
throughout the body, sensation was grossly intact, and deep 
tendon reflexes were 2+.  

On February 2007 VA examination, the Veteran complained of 
daily bilateral knee pain (rated a 5/10), accompanied by 
weakness, stiffness, swelling, locking, fatigue and lack of 
endurance.  Alleviating factors are elevating her legs and 
taking Naprosyn daily.  She denied using assistive devices.  
She reported weekly flare-ups, lasting approximately 4 to 6 
hours.  She also reported being unable to work more than 8 
hours at a time.  On physical examination, there was no 
tenderness to palpation over the joint line, but there was 
tenderness and abnormal motion noted of the patella 
bilaterally; subpatellar swelling was noted bilaterally.  
Findings also included: no genu varum or valgus; vaus, 
valgus; Lachman's and McMurray tests were negative, and the 
knees were noted to be stable.  Range of motion was from 0 
degrees extension to 120 degrees flexion, bilaterally.  On 
repetitive motion, there was no decrease in range of motion 
on the left, but some lack of endurance was noted; on the 
right, there was a decrease of 20 degrees in range of motion, 
with a lack of endurance noted.  There was no weakness or 
fatigue noted bilaterally.  The diagnoses were bilateral 
patellofemoral syndrome and bilateral chondromalacia patella.  

On March 2009 VA examination, the Veteran reported pain, 
weakness, stiffness, swelling, instability, locking, fatigue, 
and lack of endurance.  She denied using braces or a cane.  
She reported flare-ups of pain after working.  It was noted 
she only works 4 days a week instead of 5 days a week because 
of the bilateral knee pain.  The examiner noted the Veteran 
was able to perform her daily activities, although she was 
unable to do aerobic exercise or do treadmill exercises for 
greater than 30 minutes.  X-rays revealed mild degenerative 
changes of the right and left knee.  On physical examination, 
palpation of the knees found minimal swelling on the anterior 
side of the knees just below the patella bilaterally.  There 
was patellar grinding of both knees.  There was no 
instability and no laxity; anterior posterior drawer test was 
negative and Lachman test was negative.  Range of motion was 
from 0 to 100 degrees on the left, and 0 to 95 degrees on the 
right.  There was mild pain on flexion of both knees.  There 
was no fatigue, weakness, lack of endurance, or 
incoordination.  The examiner found the DeLuca factor be 0.  
The diagnoses were bilateral knee mild osteoarthritis, and 
bilateral chondromalacia of the patella with bilateral 
patellar grinding.  

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that become 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.  

Since there is no specific Code for patellofemoral syndrome, 
the disability has been evaluated by analogy to tenosynovitis 
under Diagnostic Code 5024, which in turn is evaluated based 
on limitation of motion under of the knee under Diagnostic 
Code 5003.  

Under Diagnostic Code 5003, evaluations are assigned based on 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  When the limitation of 
motion is noncompensable under the appropriate Diagnostic 
Code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003.  

Motion of the knee is addressed under Diagnostic Codes 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg.  Under Diagnostic 
Code 5260, flexion of the leg limited to 60 degrees warrants 
a noncompensable rating; flexion limited to 45 degrees 
warrants a 10 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating; and flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, extension of a leg limited to 5 
degrees or less warrants a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; and 
extension limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Flexion of the knee 
to 140 degrees is considered full and extension to 0 degrees 
is considered full.  See 38 C.F.R. § 4.71a, Plate II.  

In a claim for an increased rating, "staged" ratings are 
appropriate where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the record shows 
no distinct time period during the time for consideration 
when the criteria for the next higher (20 percent) rating for 
either knee disability were met.  Consequently, a staged 
increased rating for either knee is not warranted.  

Based on this record, the Board finds that an evaluation in 
excess of 10 percent for each knee is not warranted.  
Inasmuch as there was no instability noted on any VA 
examination, rating the disability under the Code 5257 
criteria for knee disability manifested by subluxation or 
instability would be inappropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In addition, at no point during the appeal period has the 
Veteran manifested a limitation of flexion or extension to 
warrant a 20 percent evaluation for either knee.  In this 
regard, the record reflects that the Veteran's knees have not 
manifested limitation of flexion to 45 degrees or limitation 
of extension to 10 degrees, the criteria for a 10 percent 
evaluation under Diagnostic Codes 5260 and 5661, let alone 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees, the criteria for a 20 percent 
evaluation under those Diagnostic Codes.  Therefore a higher 
evaluation for the Veteran's knee disabilities is not 
established.  

As there has never been any evidence of ankylosis, frequent 
joint locking or effusion, cartilage removal, or tibia and 
fibula impairment, consideration of Diagnostic Codes 5256, 
5258, and 5259, is not appropriate.  Additional factors that 
could provide a basis for an increase have also been 
considered.  However, it is not shown that the Veteran has 
any functional loss beyond that currently compensated.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence, or even allegation that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  The Veteran has indicated that she 
is only able to work 8 hours a day, 4 days a week; such 
impairment is contemplated by the schedular rating assigned.  
Consequently, referral for extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 
Vet. App. 111 (2008); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

The preponderance of the evidence is against the Veteran's 
claim.  Consequently, the benefit of the doubt doctrine does 
not apply.  The claim for increase must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for left knee patellofemoral 
syndrome is denied.  

A rating in excess of 10 percent for right knee 
patellofemoral syndrome is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


